NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 11 and 14-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
Independent claim 11:
Concerning independent claim 11, the closest prior art of Roy et al. (U.S. Publication No. 2011/0116967) is relied upon as set forth in the Office Action filed on January 26, 2022.
The instantly claimed invention is distinctly different from the closest prior art in that Roy does not disclose the system as set forth therein; in conjunction with the limitations that the compartment is a passenger compartment of an electric vehicle with one of a seat, an arm rest, or a door lining in an interior of the compartment; and a material layer (with the conductive thread arranged therein) covering the vehicle component.
Thus, independent claim 11, and the claims that depend therefrom, are in condition for allowance.
Independent claim 21:
Regarding independent claim 21, which merely incorporates the limitations of previous claims 11, 19 and 20, the closest prior art of Roy et al. (U.S. Publication No. 2011/0116967) is also relied upon as set forth in the Office Action filed on January 26, 2022.
The instantly claimed invention is distinctly different from the closest prior art in that Roy does not disclose the system as set forth therein; in conjunction with the limitations of:
A ventilation system including a fan in communication with the interior and moving air that is within the compartment, and a filter through which the air is circulated by the ventilation system;
The filter further including a filter medium removing non-charged airborne particles from the air; 
The filter comprising a second conductive thread having electric current flowing therethrough;
The electric current flowing through the second conductive thread creates gas ions that adhere to airborne particles in the air, thereby forming charged airborne particles; and
The filter including an electrode that attracts the charged airborne particles to
thereby remove the charged airborne particles from the air.
	As such, independent claim 21 is also in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799